Citation Nr: 0632674	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-43 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition on a direct or a secondary basis.

2.  Entitlement to an initial disability rating greater than 
10 percent for post-operative residuals of a comminuted 
fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1964.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in January 2006.   

In addition, the Board observes that in a May 2005 rating 
decision, the RO denied the veteran's later claim for back 
and right foot conditions.  The veteran did not perfect his 
appeal by filing a notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  Therefore, these issues are not before the 
Board.

Finally, the veteran submitted additional VA and private 
medical evidence relevant to the claims on appeal without a 
waiver of RO consideration in December 2004 and January 2005.  
In this regard, there is no indication in the claims folder 
that the veteran was advised he had 90 days to submit such 
evidence with a waiver after certification of the appeal to 
the Board.  To address this deficiency, in correspondence 
dated in August 2006, the Board advised the veteran he must 
submit a waiver of RO consideration in order for the Board to 
consider the additional evidence.  Shortly thereafter, the 
veteran responded by submitting the requested waiver of RO 
consideration for this evidence.  Consequently, the Board 
accepts the additional evidence for inclusion in the record 
and consideration by the Board at this time.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2006) (discussing submission of 
additional evidence after an appeal has been initiated to the 
Board).


FINDINGS OF FACT

1.  There is no association between any current right hip 
disorder and the veteran's military service from September 
1960 to September 1964 or a service-connected disorder.

2.  The veteran's current right knee disability is 
characterized by a slight deformity of the right leg with no 
evidence of instability, limitation of motion, or functional 
loss.

CONCLUSIONS OF LAW

1.  Service connection for a right hip disability, to include 
as secondary to a service-connected right knee disability, is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for a disability rating greater than 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5262 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence that 
connects the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  

A layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to secondary service connection, during the 
pendency of the veteran's appeal, VA amended the regulation 
pertaining to secondary service connection, 38 C.F.R. 
§ 3.310, effective October 10, 2006.  See 71 Fed. Reg. 52,744 
(September 7, 2006) (to be codified at 38 C.F.R. pt. 3).  
However, this amendment merely conforms the regulation to the 
principles of the Allen case.  As a result, there is no 
substantive change from the prior status of the law.  
Further, the amendment only pertains to secondary service 
connection by way of aggravation, which the veteran does not 
assert in this case.  Therefore, since the amendment does not 
affect the outcome of the veteran's appeal, lack of notice of 
the regulation change does not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks service connection for a right hip 
condition on both a direct and secondary basis.  
Specifically, in terms of secondary service connection, at 
the January 2006 videoconference hearing, the veteran sought 
entitlement to service connection for a right hip condition 
as secondary to either a back condition or his service-
connected right knee condition. 

Initially, with regard to the veteran's assertion that his 
back condition caused his hip condition, absent service 
connection for the underlying back condition, there is no 
basis to even consider secondary service connection.  See 38 
C.F.R. § 3.310(a).  In this regard, the veteran was denied 
service connection for a back condition in a recent May 2005 
rating decision by the RO.   

As a threshold requirement, service connection requires 
competent evidence of current diagnosis of the claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  A private medical treatment record dated October 2003 
from Conway Orthopaedic Clinic diagnosed the veteran with 
right hip greater trochanter bursitis.  This contrasts with 
an April 2004 VA examination and accompanying X-rays of the 
right hip and pelvis which, after a thorough examination and 
a review of the X-rays, found no evidence of any right hip 
disorder.  

The Board finds that the veteran currently does not have any 
right hip disorder at this time.  However, for purposes of 
this decision, the Board will assume that the veteran has a 
current a right hip disorder when viewing the evidence in a 
light most favorable to the veteran.   

In any event, there is simply no competent medical evidence 
of record that demonstrates a nexus between any current right 
hip condition and the veteran's period of service from 
September 1960 to September 1964, or his service-connected 
right knee disability.  Boyer, 210 F.3d at 1353, Velez 11 
Vet. App. at 158.  Although the veteran did fracture his 
right tibia and fibula during service in November 1963, there 
was no accompanying right hip disorder during service at the 
time of this injury or for many years thereafter.  Service 
medical records provide evidence against this claim. 

In a December 2003 medical authorization form, the veteran 
contends that he was treated post-service as early as 1973 at 
Beebe Family Medical Clinic; however, the clinic responded 
that they have no such records.  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  The Board finds that service and post-
service medical evidence, indicating a right hip disorder 
that began many years after service, with no connection to 
service or any other disorder, provides strong evidence 
against the veteran's claim.     

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  In this case, the Board finds that the 
service and post-service medical records provide evidence 
against this claim, indicating a disorder with no 
relationship to service or a service-connected disorder.  The 
fact that it is very unclear that the disability at issue 
currently exists only provides more evidence against this 
claim.  

As noted above, the veteran's personal, lay opinion as to the 
etiology of the right hip disorder at issue is not competent 
evidence needed to establish service connection or secondary 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

Simply stated, there is no evidence of a service-connected or 
secondary relationship.  Accordingly, the preponderance of 
the evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b). 

With regard to the increased rating claim, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5262, impairment of 
the tibia and fibula due to malunion.  38 C.F.R. 4.71a.  
Historically, during service in November 1963, the veteran's 
right knee disability stems from 6 compound fractures 
suffered when the veteran's right leg was run over by a fork 
lift.  This resulted in a slight deformity of the right leg.   

The minimum 10 percent evaluation under Diagnostic Code 5262 
is assigned when there is malunion of the tibia and fibula 
with slight knee or ankle disability.  A higher evaluation of 
20 percent is warranted with moderate knee or ankle 
disability.  A 30 percent is warranted where there is marked 
knee or ankle disability.  Finally, a 40 percent evaluation 
is warranted for nonunion with loose motion requiring a 
brace. Id.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  
  
A higher rating indicative of a moderate knee or ankle 
disability is not in order under Diagnostic Code 5262.  The 
April 2004 VA examiner noted the veteran's subjective 
complaints of occasional numbness and muscle cramps in the 
right leg, in addition to swelling if the veteran stands for 
2-3 hours.  However, upon examination, the examiner recorded 
a normal gait and stance, with no instability or need of a 
right knee brace.  He also documented normal strength, with 
unremarkable X-rays of the right knee and right ankle.  An 
old healed fracture of the tibia and fibula were noted.  The 
only abnormality indicated was a "very minimal external 
rotation of the right foot" as a result of the surgery 
performed in service.  Private X-rays of the right foot dated 
August 2004 are similarly unremarkable.  Post-service medical 
records, as a whole, provide evidence against an increased 
rating.

The Board notes that knee disabilities may be rated under 
other diagnostic codes. However, there is no evidence of 
ankylosis of the knee, recurrent subluxation or lateral 
instability of the knee, dislocated semilunar cartilage, 
removed semilunar cartilage, or genu recurvatum to warrant 
application of Diagnostic Codes 5256, 5257, 5258, 5259, or 
5263, respectively.  Similarly, there is no evidence of 
limited leg flexion or extension to warrant application of 
Diagnostic Codes 5260 or 5261.  In this regard, the April 
2004 VA examiner recorded full range of motion for the right 
knee to 0 degrees extension and 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II.  The examiner also recorded full 
range of motion for the right ankle affected by the original 
right knee injury.  Upon objective observation, there was no 
evidence of weakness, pain, fatigability, incoordination, 
instability, crepitation, effusion, or atrophy that could 
result in any functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  Therefore, Diagnostic Code 5262 
is the most appropriate Code in this case.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).

In the absence of objective findings of disability associated 
with his right knee disability, the Board cannot conclude 
that the overall disability picture approximates the criteria 
for an evaluation greater than 10 percent.  38 C.F.R. § 4.7.  
The Board adds that it does not find that the veteran's right 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 

Although the veteran indicates that his right knee disability 
interferes with his ability to work, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R.  
§ 3.321(b)(1).  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for his right knee disability.  38 C.F.R. § 4.3.  The appeal 
is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2003, February 2004, and January 2005, as 
well as information provided in the May 2004 rating decision 
and November 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the 
January 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The RO issued its initial VCAA notices before the May 2004 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.  Although the RO provided the veteran with supplemental 
information in the January 2005 VCAA letter, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard, 4 Vet. App. at 392-94.  

The Board emphasizes that the increased rating issue on 
appeal arises from an initial rating assigned when the RO 
awarded service connection, such that the original December 
2003 letter refers to the requirements for establishing 
service connection for this disorder.  VA's Office of General 
Counsel (GC) has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  In any event, the RO issued an 
additional VCAA notice letter in January 2005 with 
information specific to the claim for an increased rating for 
a right knee disability.

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

As the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection and secondary service connection, any questions as 
to the disability rating to be assigned or the effective date 
to be assigned are rendered moot.  As for an increased rating 
for a right knee disability, since a disability rating and 
effective date have already been granted, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the November 2005 Statement of Accredited Representative, 
the veteran's representative contends that the April 2004 VA 
examination was inadequate as it did not fully discuss the 
Deluca factors and functional loss.  If an examination report 
does not contain sufficient detail, or the diagnosis is not 
supported by the findings on the examination report, it must 
be returned as inadequate for rating purposes.  38 C.F.R. § 
4.2.  However, as consideration of the Deluca factors would 
not provide a basis for a higher rating under any diagnostic 
code because there is simply no evidence of limitation of 
motion or functional loss, the Board finds that no prejudice 
results to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  Without 
taking into consideration the veteran's subjective complaints 
regarding occasional numbness, effusion, or pain, even the 
current 10 percent evaluation could not be justified.  
Further, the examination is consistent with other medical 
records in this case, including, as a whole, the post-service 
medical record.  An additional examination is found not 
warranted.                 
  
The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken to obtain an additional examination following an 
examination, in light of the record, the Board finds that 
such an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  With 
respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and a relevant VA examination.  The 
veteran has also submitted several written personal 
statements and private medical records.  The veteran provided 
testimony at a videoconference hearing.  With regard to 
private medical records from Beebe Family Medical Clinic from 
the 1970s, in response to Board attempts to obtain these 
records, the provider and the veteran have stated that such 
records are unavailable or nonexistent.  In this case, the 
Board is satisfied the RO has made all reasonable efforts to 
obtain these private medical records.  Therefore, the Board 
is satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a right hip condition on a direct or a 
secondary basis is denied.

An initial disability rating greater than 10 percent for 
post-operative residuals of a comminuted fracture of the 
right tibia and fibula is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


